Citation Nr: 9908749	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for hearing loss 
disability in September 1990, and advised the veteran of its 
decision and of his right to appeal it within one year 
thereof at the time.  No timely appeal was filed.  The 
veteran has recently applied to reopen the claim, and in May 
1998, the RO held that new and material evidence had not been 
received to reopen it.  The veteran appealed.  He provided 
testimony during a hearing before the undersigned member of 
the Board of Veterans' Appeals (Board) at the RO in December 
1998.  


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss 
disability in September 1990 and advised the veteran of its 
decision and of his right to appeal it within one year 
thereof at the time.  No timely appeal was filed.

2.  Since that decision, evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim has not been received.


CONCLUSION OF LAW

Evidence received since the final September 1990 RO rating 
decision denying entitlement to service connection for 
hearing loss disability is not new and material, and the 
veteran's claim is not reopened.  38 U.S.C.A. §§  5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The old evidence

At the time of the RO's September 1990 decision, service 
medical records were of record.  They were not indicative of 
hearing loss.  At the time of the veteran's service discharge 
examination in March 1955, his ears were examined and noted 
to be normal, and his hearing was 15/15 per spoken and 
whispered voice testing.  

The veteran's DD Form 214 service discharge certificate 
showed that he had been in the Army's Battery A, 15th Anti-
Aircraft Artillery, Air Warfare Battalion, that he had been 
awarded the Korean Service Medal, that he had had almost 10 
months of foreign or sea service, and that he had received no 
wounds as a result of action with enemy forces (see box 29 of 
the DD 214).  

The veteran filed his original claim in August 1990, 
indicating that he currently had hearing loss which began in 
1975.  He submitted no medical evidence showing that he had a 
hearing loss disability, or that it was related to service, 
and he indicated that he had received no treatment in or 
after service.  

The RO denied the claim in September 1990 because hearing 
loss disability was not shown.  The veteran was notified of 
its decision and of his right to appeal it within one year 
thereof at that time, but no timely appeal was filed.  

The additional evidence

In November 1997, the veteran stated that he had been in a 
combat situation in Korea with no ear protection, and that he 
felt that it had caused his hearing loss.  

VA medical records dating from 1996 to 1997 were thereafter 
received.  They do not refer to hearing loss.

In July 1998, the veteran asserted that VA had to provide him 
with an audiometric examination and consider his job in 
service in conjunction with his claim.  He indicated that he 
had been assigned to an anti-aircraft unit and that he did 
not have the proper ear protection in service.  He felt that 
this had caused his hearing loss.

During the hearing before the undersigned which was held at 
the RO in December 1998, the veteran testified that the only 
excessive noise that he had ever experienced had been in the 
military.  He conceded that he had not been treated for 
hearing loss in the military, but stated that this had been 
because he had been afraid of doctors in the past.  He had 
fired 90 millimeter weapons and 50 caliber machine guns in 
his anti-aircraft duties.  He further testified that he had 
current hearing loss disability.  He had been treated for ear 
problems in the past, but no physician who had ever treated 
him had mentioned the cause of his problems.  Transcript (T.) 
2-4.

Pertinent Law and Regulations

Finality and new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
appellant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  Hodge v. West, No. 
98-7017 (Fed. Cir. September 16, 1998).

Evidence is new when it is not cumulative of evidence 
previously considered.  It is material when it is relevant 
and probative, and when it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156. Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993); Hodge.

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991), has been replaced 
by a three-step test.  Under the new Elkins test, see Elkins 
v. West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 
17, 1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet.App. 273, 283 (1996).

Service connection requirements

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304 
(1998).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303(a), (b), and (d).  

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).  This 
hearing loss disability need not be shown in service in order 
for service connection to be granted.  Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993); Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).

In order for a service connection claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical and some lay evidence); and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).

Analysis

The RO denied service connection for hearing loss disability 
in September 1990, and advised the veteran of its decision 
and of his right to appeal it within one year thereof at the 
time.  No timely appeal was filed.  As such, that decision 
became final based upon the evidence which was then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

Previously, the veteran was claiming service connection for 
hearing loss disability, and his service discharge 
certificate basically had shown that he was in an 
anti-aircraft artillery division of an air warfare battalion 
in wartime service in Korea.  It also had a wounds received 
in action box on it.  The information suggested that he was 
in a noisy environment and a combat-like situation in 
service.  Therefore, the additional statements as to a combat 
situation in Korea and noise exposure are cumulative of that 
evidence, rather than new and material.  38 C.F.R. § 3.156.

Moreover, previously, there had been lay assertions as to the 
existence of hearing loss disability, and as to its date of 
onset.  Parenthetically, the Board notes that lay assertions 
as to existence of a hearing loss disability and as to its 
date of onset or cause are not competent evidence as to the 
same.  Medical evidence is required to prove current 
disability and nexus to service.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet.App. 
91, 93 (1993); Caluza v. Brown, 7 Vet. App. 498 (1995).  With 
this in mind, the Board notes that the veteran's current 
assertions as to the existence of hearing loss disability and 
as to its date of onset are cumulative of similar lay 
statements he previously made in August 1990, and which were 
previously considered, so they are not new and material.  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Next, while participation in combat permits relaxed 
evidentiary standards to prove what disease or injury 
occurred in combat, it does not in any way relax the 
standards as to the quality of evidence which is necessary to 
prove that there is a current hearing loss disability or that 
there is a nexus between it and service.  As the United 
States Court of Appeals for Veterans Claims (Court) noted in 
Caluza, 7 Vet. App. at 507, 38 U.S.C.A. § 1154(b) (West 1991) 
"deals with the question whether a particular disease or 
injury was incurred or aggravated in service -- that is, what 
happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required (citations omitted)."

In summary, the additional testimony and assertions as to 
current hearing loss disability and as to date of onset are 
cumulative of previously considered statements from the 
veteran as to current hearing loss disability and date of 
onset.  Moreover, they are not material, as the veteran, 
being a layperson, is not competent to indicate that he has 
current hearing loss disability or that it is related to 
service.  Grottveit, 5 Vet.App. 91, 93.  

Application of the benefit of the doubt doctrine has been 
considered, but the doctrine can not apply, as the claim is 
not being reopened and is not being considered on its merits.  
Only when there is a well grounded claim which is being 
considered on its merits may the doctrine apply.  38 U.S.C.A. 
§ 5107; Manio, 1 Vet. App. at 146; Martinez; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-6 (1991).

In response to the concerns raised by the veteran in July 
1998, and in discharge of the Board's obligations, see 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995), the Board 
advises the veteran that in order to reopen his claim, he 
should submit to the RO competent medical evidence which 
indicates that he has a current hearing loss disability as 
defined by 38 C.F.R. § 3.385, supra.  He should also submit 
competent medical evidence which opines that the current 
hearing loss disability is related to acoustic trauma which 
he sustained in service.  VA has no duty to assist the 
veteran with his claim until he does so.  Assistance in the 
form of a VA examination to see if he has a current hearing 
loss disability and whether it has a nexus to service is not 
warranted.  38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. 55.  
In fact, VA may not assist a claimant pursuant to 
38 U.S.C.A. § 5107 until a well-grounded claim is submitted:  
"[I]f the Secretary, as a matter of policy, volunteers 
assistance to establish well groundedness, grave questions of 
due process can arise if there is apparent disparate 
treatment between claimants in this regard." Grivois v. 
Brown, 6 Vet.App. 100, 140 (1994).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for hearing loss disability is 
not reopened.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


